            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF TENNESSEE
                      AT GREENEVILLE



 ROBERT ANTHONY MELTON.                         ]
                                                ]
                  Plaintiff,                    ]
                                                ]
  v.                                            ]     No. 2:19-CV-
                                                ]
 HOUSER SHOES, INC., a/k/a                      ]
 and d/b/a HOUSER SHOES OF                      ]
 KINGSPORT, LLC., and HOUSER                    ]
 SHOES OF KINGSPORT, LLC,                       ]
                                                ]
                  Defendants.                   ]


                                  COMPLAINT

            Plaintiff Anthony Melton files his federal law and state law

 employment discrimination claims and ERISA discrimination claims against

 the defendant(s) and for cause of action avers:

            1. This Court has the authority to hear the plaintiff’s federal law

 age   discrimination,         disability   discrimination,     and   ERISA

 discrimination/interference claims by virtue of its federal question

 jurisdiction codified at 28 U.S.C. §1331. This Court has authority to hear

 the plaintiff’s state law employment claims of age discrimination and

 disability discrimination against the defendant Houser Shoes, Inc. pursuant


                                        1
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 1 of 14 PageID #: 1
 to its diversity of citizenship jurisdiction codified at 28 U.S.C. §1332.   The

 Court also has authority to hear the plaintiff’s state law employment

 discrimination claims by virtue of its pendant or supplemental jurisdiction

             2. The plaintiff’s federal age discrimination claims are premised

 upon the provisions of the Age Discrimination in Employment Act (ADEA),

 codified at 29 U.S.C. §623 and §626. The plaintiff’s federal disability

 discrimination claims are premised upon the Americans With Disabilities Act

 (ADA), as amended, and codified at 42 U.S.C. §12102, §12111, §12112, and

 §12117 and 42 U.S.C. §1981a. The plaintiff’s claims for equitable relief

 because of the defendant’s federal ERISA-discrimination and interference

 with the plaintiff’s participation in its employee benefit plan benefit are

 premised upon the provisions of 29 U.S.C. §1140 and 29 U.S.C. §1132.

             3. The plaintiff’s Tennessee state law claims for age discrimi-

 nation in employment against the defendant for its discharging him because

 of his age are based upon the provisions of the Tennessee Human Rights Act

 codified at T.C.A. §4-21-401 and T.C.A. §4-21-311. The plaintiff’s state law

 claims against the defendant for discharging him because of his disabilities

 is premised upon the provisions of the Tennessee Disability Act codified at

 T.C.A. §8-50-103 and T.C.A. §4-21-311.




                                        2
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 2 of 14 PageID #: 2
             3.   The plaintiff is a white male, 49-years of age.     He is a

 resident of Kingsport, Sullivan County, Tennessee. At the times pertinent

 to his complaints of disability discrimination, age discrimination, and ERISA

 discrimination, the plaintiff was employed by the Houser Shoes. Inc. at its

 Kingsport, Tennessee retail store as the store’s warehouseman. As the

 plaintiff aged while working at Houser Shoes’ Kingsport store, the plaintiff

 developed the disabilities of congestive heart disease, arthritis, and sight

 impairment. The plaintiff is a citizen of the state of Tennessee for purposes

 of this Court’s diversity of citizenship jurisdiction.

             4. Houser Shoes, Inc., is a North Carolina-based retail shoe store

 business owned and operated by Gary Houser, President, and son Scott

 Houser, Vice-President, from their corporate headquarters at 5418 Asheville

 Highway, Hendersonville, N.C. 28791-9097. Houser Shoes claims that

 Houser Shoes of Kingsport. LLC, is a separate limited liability company

 which operates its Kingsport, Tennessee store. The facts demonstrate that

 Houser Shoes, Inc, is the actual employer of the individuals who work at its

 various shoe stores.

             5. Houser Shoes, Inc. conducts its sales business through each

 of its retail stores. Houser Shoes paid the employees of each of its stores,

 including the plaintiff, through its corporate employee payroll account and


                                        3
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 3 of 14 PageID #: 3
 maintains an ERISA health insurance plan for the employees at its various

 stores. The name Houser Shoes, Inc. appeared on each of the plaintiff’s

 paychecks.     The defendant’s owners, father Gary Houser and son Scott

 Houser, have consolidated the financial, personnel, and administrative

 decisions of their corporation’s various shoe stores in themselves and operate

 all of their respective retail shoe stores as a common united enterprise from

 their company’s Hendersonville, N.C. headquarters.         The two Housers

 makes the significant personnel and employment benefit decisions and other

 management decisions for the company’s various individual stores. The

 Housers move their stores’ managerial employees from one shoe store to

 another and treat each store as if it is a department or division of Houser

 Shoes, Inc.

               6. The defendant is doing business in Kingsport, Tennessee as

 Houser Shoes of Kingsport, LLC. The defendant Houser Shoes is therefore

 the unified employer of the plaintiff and all of its other stores’ employees.

 Houser Shoes, Inc. is a citizen of the State of North Carolina for purposes

 of this Court’s diversity of citizenship jurisdiction. The defendant lists the

 corporate headquarters address for its Kingsport store as the same address

 as Houser Shoes, Inc.      Houser Shoes owns and operate numerous shoe

 stores in the southeastern United States and employs approximately 150


                                       4
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 4 of 14 PageID #: 4
 employees. The defendant lists its registered agent for its Kingsport store

 operation as C T Corporation System, 300 Montvue Road, Knoxville, TN

 37919-5546. The defendant is also being served by certified mail, restricted

 addressed to President Gary Houser at the defendant’s Henderson, N.C.

 headquarters.

            7. Plaintiff Melton began working for Houser Shoes in 2011.

 His warehouse job was classified by Houser Shoes as a full-time position.

 During his early employment, the plaintiff      was not able to afford his

 individual contribution toward the cost of the premium for the defendant’s

 employee insurance benefit plan. The plaintiff worked 34 hours or more a

 week, which was considered “full time” by Houser Shoes.

            8. The plaintiff’s constant walking on the store’s concrete floors

 aggravated his arthritic knees. The pain increased during 2014 and the

 plaintiff fell several times. Mr. Melton told Kingsport store Manager James

 Greer that he needed to take time off to let his knees recover.        Greer

 approved the leave and Houser Shoes paid the plaintiff for six sick days and

 a week’s vacation while he was off work for more than two months.

            9. Until early 2015, when he returned from his two plus months

 of medical-related leave, the plaintiff had been receiving a monthly bonus

 check like all other full-time employees. When the bonus check did not


                                      5
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 5 of 14 PageID #: 5
 arrive, the plaintiff asked Manager Greer about it. Greer was unaware of the

 situation and telephoned the company’s North Carolina office.             The

 defendant’s HR manager told Manager Greer that the plaintiff had been

 classified as a “part-time employee” when he returned to work even though

 he was working “full-time hours” each week.       That was the first time the

 plaintiff had heard that he had effectively been “demoted.”

             10. Manager Greer knew that the plaintiff was working a full

 time schedule and was now being discriminatorily excluded from Houser

 Shoes’s employee health insurance benefit plan. Manager Greer asked the

 Housers to properly classify the plaintiff as a full time employee and provide

 him with the opportunity to participate in the company’s employee health

 insurance benefit plan.

             11. Manager Greer later told the plaintiff that he had talked with

 Scott Houser but that the company would not make him “full-time.” Houser

 Shoes continued to discriminate against the plaintiff because of his age and

 his disability.

             12. The Housers relocated James Greer to the defendant’s

 Lexington, Kentucky shoe store in February 2015, and placed a younger

 manager named Brian Davis in charge of its Kingsport store. The plaintiff

 asked store Manager Brian Davis about obtaining the company’s health


                                       6
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 6 of 14 PageID #: 6
 insurance benefits. Davis told the plaintiff that the Housers had announced

 that the “back” position, or warehouse position, was considered only “part-

 time” work by the defendant so that the plaintiff was not eligible for the

 defendant’s health insurance benefit plan. Since the plaintiff had no health

 insurance, he     could not obtain medical treatment for his now severe

 arthritis.

              13. During this same time frame, recently installed store manager

 Brian Davis announced that he wanted rid of the older people who had been

 working at the Kingsport store when he arrived.

              14. While he was managing the defendant’s Lexington, Kentucky

 shoe store, Manager Greer again asked owner Scott Houser to make Mr.

 Melton a full time employee so he could participate in the company’s health

 insurance plan. Managing agent Scott Houser replied that Houser Shoes

 would not make Melton full-time because of his leg problems, heart

 condition, and health problems.

              15. During early 2018, Mr. Melton became nearly blind with

 cataracts. A doctor advised him that he should not drive and that he might

 be eligible for charitable eye surgery. Manager Davis told the plaintiff to

 take time off to get his eyes fixed.

              16. Plaintiff Melton told Manager Davis again that he needed


                                        7
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 7 of 14 PageID #: 7
 health insurance in order to get the required eye surgery. Houser Shoes

 continued to mis-classify the plaintiff as a part-time employee and refused

 to afford him access to the company’s health insurance benefit plan because

 of his age and because of his disabilities and perceived disabilities.

             17. By late-March 2018, the plaintiff was finally able to arrange

 for charitable cataract surgery.    On March 19, 2018, the plaintiff     told

 Manager Davis he was going to have the cataract surgery in April, would

 have to be off for three weeks, and would come back to work thereafter.

 Upon being advised of the plaintiff’s impending absence to undergo cataract

 surgery, Davis and the Housers hired a 19-year old young man to take the

 plaintiff’s place. Manager Davis told the plaintiff that he expected him to

 train the younger man in the warehouse duties.

             18. The next day, March 20, 2018, the plaintiff met his younger

 replacement who had the first name of Hunter. Hunter told the plaintiff that

 he had been hired as a “full time” employee in the back, would be working

 34-35 hours per week, and was receiving health insurance benefits. The

 plaintiff remarked how surprised he was to hear that since he had been trying

 to be made “full time” and receive insurance benefits for years.

             19. Hunter said he was sorry, that he hadn’t intended to get in

 the middle of anything, and that he had been told by Davis that the plaintiff


                                       8
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 8 of 14 PageID #: 8
 was leaving that day.    Again surprised, the plaintiff responded that he

 thought he was supposed to train Hunter for two weeks.

             20. At the end of the work day, Manager Davis announced to

 plaintiff Melton that since it was the end of the pay period the plaintiff

 should “just go ahead and quit now.” When the plaintiff replied that he was

 supposed to train Hunter and still had bills to pay, Davis commented that he

 and the assistant manager would train Hunter and that the plaintiff should

 go on and leave.

             21. Defendant Houser Shoes, Inc. has discriminated against the

 plaintiff because of his age and because its owners and managers have

 regarded the plaintiff as having a disability and because the plaintiff has

 disabilities which adversely affect his major life functions. For years, the

 Houser’s refused to classify the plaintiff as a full time employee even though

 he worked a “full-time” employee schedule because the Housers wanted to

 avoid affording the plaintiff access to and participation in the defendant’s

 ERISA health insurance benefit plan.

             22.    In furtherance of their age discrimination, disability

 discrimination, and ERISA discrimination/interference the Housers and their

 company discharged the plaintiff and replaced him with a nineteen-year-old

 healthy male when the plaintiff announced that he was going to take several


                                        9
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 9 of 14 PageID #: 9
  weeks off work to have charitable cataract surgery to remedy his blindness,

  Additional evidence of the Houser’s ADEA, ADA, and ERISA discrimination

  is their classifying the younger male replacement as a “full time” employee

  and giving him the employee health insurance benefits which they had been

  discriminatorily denying the plaintiff.

              23. The defendant’s continuing pattern of age discrimination and

  disability discrimination was deliberate, malicious, willful, in bad faith, and

  in reckless disregard of the plaintiff’s protected federal and state law rights.

  As a result of the defendant’s employment discrimination, the plaintiff has

  sustained lost wages and will continue to lose wages in the future. He has

  have suffered humiliation, embarrassment, and emotional distress as a result

  of the defendant’s pattern of continuing employment discrimination. His

  enjoyment of life has been diminished and his earning capacity has been

  impaired.

              23.   The same willful discrimination by the defendant which

  violated Title VII and the ADA and ERISA, also violated the age

  discrimination prohibitions of the Tennessee Human Rights Act at T.C.A. §4-

  21-401 and the disability discrimination prohibitions of the Tennessee

  Disability Act at T.C.A. §8-50-103. The plaintiff is entitled to awards of

  compensatory damages against the defendant for its state law employment


                                        10
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 10 of 14 PageID #: 10
  discrimination. The plaintiff is also entitled to an award of lost wages and

  lost benefits under state law and to an award of front pay.

              24. The plaintiff had to suffer physical pain and anguish because

  he could not afford medical treatment which the Houser’s discriminatorily

  withheld from him by deliberately mis-classifying him as a “part-time

  employee” and thus “not eligible” for the defendant’s ERISA health

  insurance benefits because of his advancing age and disabilities.           The

  plaintiff has lost those medical insurance benefits to which he was legally

  entitled during his employment with Houser Shoes.

              25.   The defendant’s pattern of age discrimination, disability

  discrimination, and ERISA discrimination has been willful, malicious, and

  deliberate and in reckless disregard for his federally protected rights.

  Additionally, the defendant discharged the plaintiff in significant part to

  deliberately interfere with his federally protected right to participate in, and

  obtain the benefits of, the defendant’s ERISA employee health insurance

  benefit plan.

              26. The plaintiff is therefore entitled to compensatory money and

  lost benefit damages from the defendant under the ADEA and to an award of

  liquidated damages from the defendant under the ADEA. The plaintiff is

  entitled to an award of compensatory damages and an award of punitive


                                        11
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 11 of 14 PageID #: 11
  damages from the defendant under the ADA. He is entitled to awards of lost

  wages and benefits under the ADEA and ADA. The plaintiff is entitled to

  equitable relief from the defendant for its ERISA discrimination in the form

  of lost wages, medical benefits, and an award of front pay. The plaintiff is

  also entitled to the equitable relief of reinstatement or to an award of front

  pay from the defendant under the ADEA and the ADA.

              28.    The plaintiff has filed charges of ADA and ADEA

  discrimination against the defendant with the EEOC and has exhausted his

  administrative remedies. The plaintiff filed his charges during the time

  period the EEOC was shuttered because of the government shutdown. He

  has requested his right-to-sue letter. The plaintiff filing this civil action in

  order to comply with the Tennessee one-year statute of limitations for his

  state law employment discrimination claims and the one-year statue of

  limitations for his ERISA discrimination and interference claims.



              WHERE FOR THE PLAINTIFF DEMANDS:

              1.    Judgment against the defendant for compensatory damages

  for the defendant’s state law age discrimination in the amount of

  $1,000,000.00.

              2, Judgment against the defendant for compensatory damages for


                                        12
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 12 of 14 PageID #: 12
  the defendant’s disability discrimination in the amount of $1,000,000.00.

              3. Judgment against the defendant for all compensatory damages

  permitted by the ADA and 42 U.S.C. §1981a for the defendant’s disability

  discrimination.

              4.    Judgment against the defendant for all punitive damages

  permitted by the ADA and 42 U.S.C. §1981a for the defendant’s malicious

  and willful disability discrimination.

              5.    Judgment against the defendant for all money damages

  permitted by the ADEA for the defendant’s age discrimination.

              6. Judgment against the defendant for all liquidated damages

  permitted by the ADEA for the defendant’s willful age discrimination.

              7. An award of lost wages and lost benefits under each federal

  and state employment discrimination statute alleged above.

              8. An award of front pay to the plaintiff under each federal and

  state employment discrimination statute alleged above.

              9. A jury to try the plaintiff’s legal claims.

              10. An award of equitable relief to the plaintiff in the form of

  lost wages, lost medical benefits, medical expenses, and front pay for the

  defendant’s ERISA discrimination and interference with the plaintiff’s ERISA

  rights to participate in and obtain benefits under the defendant’s employee


                                           13
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 13 of 14 PageID #: 13
  medical insurance benefit plan.

             11.   An award of attorney’s fees as the prevailing party as

  provided by each federal and state employment discrimination statute alleged

  above.

             12. Such other relief as will make the plaintiff whole.




                                     Respectfully Submitted,



                                     s/ C. R. DeVault, Jr.
                                     CHARLTON R. DEVAULT, JR.
                                     TN BPR #000428
                                     102 Broad Street
                                     Kingsport, TN 37660
                                     (423) 246-3601

                                     ATTORNEY FOR THE PLAINTIFF




                                      14
Case 2:19-cv-00038-CLC-CRW Document 1 Filed 03/14/19 Page 14 of 14 PageID #: 14
